7 N.J. 184 (1951)
81 A.2d 6
CARL BRESNICK, ET AL., PLAINTIFFS-APPELLANTS,
v.
FRANKLIN CAPITAL CORPORATION, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 21, 1951.
Decided May 28, 1951.
Mr. Harry Green argued the cause for the appellants.
Mr. Milton M. Unger argued the cause for the respondent, Franklin Washington Trust Company. (Messrs. Milton M. and Adrian M. Unger, attorneys. Mr. Sam Denstman, on the brief.)
Mr. Elmer O. Goodwin argued the cause for the respondents, Franklin Capital Corporation and Franklin Mortgage and Title Insurance Company.
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Bigelow in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.